DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment and response filed on 8/16/2022 have been received and entered into the case. Claims 9-10, 12, 14-17, 19-29, 33-51, and 56-60 have been canceled. Claims 1-8, 11, 13, 18, 30-32, and 52-55 are pending, Claims 11, 30-32 and 52-55 have been withdrawn, and Claims 1-8, 13 and 18 have been considered on the merits, insofar as they read on the elected species of treating or preventing synovitis (Species 1), a therapeutically or prophylactically effective amount of a precursor of homovanillyl alcohol and/or homovanillyl alcohol isomer co-administered with a component selected from the group consisting of one or more bacteria, one or more enzymes, and a mixture thereof, the component having at least one of glycosidase activity or esterase activity and optionally also having methyltransferase activity (Species 2), sarcopenia (Species 3), and oleuropein (Species 4). All arguments have been fully considered.

Withdrawn Rejections
Rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, are withdrawn in view of applicant’s amendments.
Rejections of Claim 6 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn since applicant’s arguments are found persuasive.

Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 is dependent from Claim 1, Claim 1 recites a precursor of homovanillyl alcohol and/or homovanillyl alcohol isomer, and Claim 5 recites a food composition comprises an enriched plant extract that provides at least a portion of the homovanillyl alcohol and/or homovanillyl alcohol isomer and/or at least a portion of the precursor of homovanillyl alcohol and/or homovanillyl alcohol isomer. The instant specification discloses that oleuropein (the elected species) as a precursor of homovanillyl alcohol and/or homovanillyl alcohol isomer, and that oleuropein is an enriched plant extract that provides at least a portion of the homovanillyl alcohol and/or homovanillyl alcohol isomer and/or at least a portion of the precursor of homovanillyl alcohol and/or homovanillyl alcohol isomer. Therefore, it is unclear whether Claim 5 recites an additional plant extract (in addition to oleuropein), or Claim 5 recites oleuropein in a food composition?
Claim 7 recites “wherein the food composition is substantially free of at least one compound selected from the group consisting of oleuropein, verbascoside, luteolin-7-glucoside, apigenin-7-glucoside, diosmetin-7-glucoside, luteolin, diosmetin, rutin, catechin, tyrosol, hydroxytyrosol, vanillin, vanillic acid and caffeic acid.” Claim 7 is dependent from Claim 6, which is dependent from Claim 5. If the enriched plant extract in the food composition is oleuropein (see Claim 5 rejections above), then the limitation of oleuropein-containing food composition is substantially free of oleuropein is indefinite?

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4-8, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Horcajada et al (US 2016/0263139 A1; 9/15/2016. Cited on IDS) in view of Santos et al (World J Microbiol Biotechnol. 2012;28(6):2435-2440. Cited on IDS).
The instant claims recite a method for achieving an effect selected from the group consisting of (i) maintaining or restoring bone or cartilage metabolism balance, (ii) maintaining or improving bone or cartilage health, (iii) maintaining or improving mobility in an older adult, (iv) treating or reducing a risk, an incidence and/or a severity of synovitis, and (v) combinations thereof to an individual in need of same, the method comprising orally administering to the individual at least one of (i) a therapeutically or prophylactically effective amount of a precursor of homovanillyl alcohol and/or homovanillyl alcohol isomer co-administered with one or more enzymes having at least one of glycosidase activity or esterase activity, or (ii) a therapeutically or prophylactically effective amount of homovanillyl alcohol and/or homovanillyl alcohol isomer.
Horcajada teaches a method of treating synovitis comprising orally (para 0093) administering to an individual having synovitis a composition comprising a therapeutically effective amount of oleuropein (a precursor of homovanillyl alcohol and/or homovanillyl alcohol isomer) (para 0007, 0009), wherein the individual is an elderly human (para 0013), the composition is administered daily for at least one month (para 0016), and the synovitis is associated with a condition selected from the group consisting of lupus, gout, arthritis and combinations thereof (para 0008). The composition comprises probiotics including Bifidobacterium and Lactobacillus (para 0090). The composition comprises a plant extract comprising an additional polyphenol such as hydroxytyrosol (a metabolite of oleuropein), wherein oleuropein and hydroxytyrosol may be obtained from olive plants (para 0081, 0082, 0085). The composition is a medical food (para 0096).

Horcajada does not teach the method wherein oleuropein is co-administered with one or more enzymes having at least one of glycosidase activity or esterase activity (claim 1).
However, Horcajada does teach the method comprises administering a composition comprises oleuropein and probiotics include Bifidobacterium and Lactobacillus. Santos teaches Bifidobacterium spp. and Lactobacillus spp. possess β-glucosidase and esterase activity (p.2436 col left – para 2, p.2438 col right – last para).
Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to co-administer one or more enzymes having at least one of glycosidase activity or esterase activity for treating synovitis in the method of Horcajada, since Horcajada discloses a method comprises administering oleuropein, Bifidobacterium and Lactobacillus for treating synovitis, and Santos discloses that Bifidobacterium spp. and Lactobacillus spp. possess β-glucosidase and esterase activity. Moreover, before the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated by the cited reference to co-administer one or more enzymes having at least one of glycosidase activity or esterase activity, with a reasonable expectation for successfully treating synovitis.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Horcajada et al (US 2016/0263139 A1; 9/15/2016. Cited on IDS) in view of Santos et al (World J Microbiol Biotechnol. 2012;28(6):2435-2440. Cited on IDS) as applied to claims 1, 2, 4-8, 13, and 18 above, further in view of Horcajada et al (WO 2017/085190 A1; 5/26/2017).
References cited above do not teach the method wherein the individual has sarcopenia (claim 3).
However, Horcajada (2016) does teach a composition comprises oleuropein. Horcajada (2017) teaches a method of treating or preventing sarcopenia comprising administering to an individual a composition comprising oleuropein (Abstract, para 0019-0020).
Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to treat an individual having sarcopenia with oleuropein, since Horcajada (2017) discloses that oleuropein is used to treat sarcopenia. Moreover, before the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated by the cited reference and routine practice to treat an individual having sarcopenia with oleuropein, with a reasonable expectation of success, as evidenced by Horcajada (2017).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8, 13 and 18 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2, 6-9, 11, 15-16, 18, and 20 of co-pending Application No. 15/028,983 (referred to as the ‘983 application) in view of Horcajada et al (US 2016/0263139 A1; 9/15/2016. Cited on IDS), Santos et al (World J Microbiol Biotechnol. 2012;28(6):2435-2440. Cited on IDS) and Horcajada et al (WO 2017/085190 A1; 5/26/2017).
Claims 1-2, 6-9, 11, 15-16, 18, and 20 of the ‘983 application recite a method of treating synovitis, the method comprising administering to an individual having the synovitis a composition comprising 1 mg to 1 g of oleuropein. The composition further comprises probiotics.

The ‘983 application does not teach said probiotics have at least one of glucosidase activity or esterase activity as in claim 1.
Horcajada (2016) teaches a method of treating synovitis comprising orally (para 0093) administering to an individual having synovitis a composition comprising a therapeutically effective amount of oleuropein (para 0007, 0009). The composition comprises probiotics including Bifidobacterium and Lactobacillus (para 0090). In addition, Santos teaches Bifidobacterium spp. and Lactobacillus spp. possess β-glucosidase and esterase activity (p.2436 col left – para 2, p.2438 col right – last para).
Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to incorporate Bifidobacterium and Lactobacillus having at least one of glucosidase activity or esterase activity with a reasonable expectation for successfully treating synovitis, since the ‘983 application and Horcajada (2016) both disclose a composition comprises oleuropein and probiotics is useful for treating synovitis, Horcajada (2016) discloses said probiotics include Bifidobacterium and Lactobacillus, and Santos discloses that Bifidobacterium spp. and Lactobacillus spp. possess β-glucosidase and esterase activity.

References cited above do not teach the method wherein the individual has sarcopenia (claim 3).
However, the ‘983 application and Horcajada (2016) do teach a composition comprises oleuropein. Horcajada (2017) teaches a method of treating or preventing sarcopenia comprising administering to an individual a composition comprising oleuropein (Abstract, para 0019-0020).
Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to treat an individual having sarcopenia with oleuropein, since Horcajada (2017) discloses that oleuropein is used to treat sarcopenia. Moreover, before the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated by the cited reference and routine practice to treat an individual having sarcopenia with oleuropein, with a reasonable expectation of success, as evidenced by Horcajada (2017).
This is a provisional obviousness-type double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-8, 13 and 18 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 5, 8-10, 12, and 17 of co-pending Application No. 16/704,211 (referred to as the ‘211 application) in view of Horcajada et al (US 2016/0263139 A1; 9/15/2016. Cited on IDS), Santos et al (World J Microbiol Biotechnol. 2012;28(6):2435-2440. Cited on IDS) and Horcajada et al (WO 2017/085190 A1; 5/26/2017).
Claims 1, 5, 8-10, 12, and 17 of the ‘211 application recite a method of preventing or treating cartilage breakdown in an individual in need thereof, the method comprising administering an effective amount of oleuropein to the individual, wherein the individual is in need of maintained or improved activity and/or mobility. The composition further comprises probiotics.

The ‘211 application does not teach said probiotics have at least one of glucosidase activity or esterase activity as in claim 1.
Horcajada (2016) teaches a method of treating synovitis comprising orally (para 0093) administering to an individual having synovitis a composition comprising a therapeutically effective amount of oleuropein (para 0007, 0009). The composition comprises probiotics including Bifidobacterium and Lactobacillus (para 0090). In addition, Santos teaches Bifidobacterium spp. and Lactobacillus spp. possess β-glucosidase and esterase activity (p.2436 col left – para 2, p.2438 col right – last para).
Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to incorporate Bifidobacterium and Lactobacillus having at least one of glucosidase activity or esterase activity with a reasonable expectation for successfully treating synovitis, since the ‘211 application and Horcajada (2016) both disclose a composition comprises oleuropein and probiotics is useful for treating synovitis, Horcajada (2016) discloses said probiotics include Bifidobacterium and Lactobacillus, and Santos discloses that Bifidobacterium spp. and Lactobacillus spp. possess β-glucosidase and esterase activity.

References cited above do not teach the method wherein the individual has sarcopenia (claim 3).
However, the ‘211 application and Horcajada (2016) do teach a composition comprises oleuropein. Horcajada (2017) teaches a method of treating or preventing sarcopenia comprising administering to an individual a composition comprising oleuropein (Abstract, para 0019-0020).
Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to treat an individual having sarcopenia with oleuropein, since Horcajada (2017) discloses that oleuropein is used to treat sarcopenia. Moreover, before the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated by the cited reference and routine practice to treat an individual having sarcopenia with oleuropein, with a reasonable expectation of success, as evidenced by Horcajada (2017).
This is a provisional obviousness-type double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-8, 13 and 18 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 14-16, 18 and 22-23 of co-pending Application No. 16/762,400 (referred to as the ‘400 application) in view of Santos et al (World J Microbiol Biotechnol. 2012;28(6):2435-2440. Cited on IDS).
Claims 14-16, 18 and 22-23 of the ‘400 application recite a method of treating synovitis in an individual in need thereof, the method comprising orally administering to the individual an effective amount of oleuropein, and at least one probiotic including Bifidobacterium spp. and Lactobacillus spp..

The ‘400 application does not teach said probiotics have at least one of glucosidase activity or esterase activity as in claim 1.
However, the ‘400 application does teach treating synovitis by administering at least one probiotic including Bifidobacterium spp. and Lactobacillus spp.. Santos teaches Bifidobacterium spp. and Lactobacillus spp. possess β-glucosidase and esterase activity (p.2436 col left – para 2, p.2438 col right – last para).
Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to incorporate Bifidobacterium and Lactobacillus having at least one of glucosidase activity or esterase activity with a reasonable expectation for successfully treating synovitis, since the ‘400 application discloses a composition comprises oleuropein and probiotics including Bifidobacterium spp. and Lactobacillus spp. is useful for treating synovitis, and Santos discloses that Bifidobacterium spp. and Lactobacillus spp. possess β-glucosidase and esterase activity.
This is a provisional obviousness-type double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-8, 13 and 18 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 6-10 and 12-14 of co-pending Application No. 16/762,402 (referred to as the ‘402 application) in view of Horcajada et al (US 2016/0263139 A1; 9/15/2016. Cited on IDS) and Santos et al (World J Microbiol Biotechnol. 2012;28(6):2435-2440. Cited on IDS).
Claims 6-10 and 12-14 of the ‘402 application recite a method of treating or preventing synovitis in an individual in need thereof, the method comprising administering an effective amount of oleuropein and probiotics to the individual.

The ‘402 application does not teach said probiotics have at least one of glucosidase activity or esterase activity as in claim 1.
Horcajada (2016) teaches a method of treating synovitis comprising orally (para 0093) administering to an individual having synovitis a composition comprising a therapeutically effective amount of oleuropein (para 0007, 0009). The composition comprises probiotics including Bifidobacterium and Lactobacillus (para 0090). In addition, Santos teaches Bifidobacterium spp. and Lactobacillus spp. possess β-glucosidase and esterase activity (p.2436 col left – para 2, p.2438 col right – last para).
Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to incorporate Bifidobacterium and Lactobacillus having at least one of glucosidase activity or esterase activity with a reasonable expectation for successfully treating synovitis, since the ‘402 application and Horcajada (2016) both disclose a composition comprises oleuropein and probiotics is useful for treating synovitis, Horcajada (2016) discloses said probiotics include Bifidobacterium and Lactobacillus, and Santos discloses that Bifidobacterium spp. and Lactobacillus spp. possess β-glucosidase and esterase activity.
This is a provisional obviousness-type double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-8, 13 and 18 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2, 4-12, 15-16, 22-25, and 31-33 of co-pending Application No. 16/762,414 (referred to as the ‘414 application) in view of Horcajada et al (US 2016/0263139 A1; 9/15/2016. Cited on IDS) and Santos et al (World J Microbiol Biotechnol. 2012;28(6):2435-2440. Cited on IDS).
Claims 1-2, 4-12, 15-16, 22-25, and 31-33 of the ‘414 application recite a method for treating synovitis to an individual in need of same, the method comprising orally administering a therapeutically or prophylactically effective amount of oleuropein with a component selected from the group consisting of one or more bacteria, one or more enzymes, and a mixture thereof, the component having at least one of glycosidase activity or esterase activity.
This is a provisional obviousness-type double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-8, 13 and 18 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3, 5-6, 8, 10, and 14 of co-pending Application No. 16/764,260 (referred to as the ‘260 application) in view of Horcajada et al (US 2016/0263139 A1; 9/15/2016. Cited on IDS) and Santos et al (World J Microbiol Biotechnol. 2012;28(6):2435-2440. Cited on IDS).
Claims 1-3, 5-6, 8, 10, and 14 of the ‘260 application recite a method of achieving a result selected from the group consisting of reducing a loss of at least one of muscle quality or muscle mass in an individual, increasing at least one of muscle quality or muscle mass in an individual, and improving recovery of at least one of muscle quality or muscle mass after muscle atrophy in an individual, the method comprising administering a composition comprising oleuropein in an amount therapeutically effective to the individual.

The ‘260 application does not teach the method comprises probiotics have at least one of glucosidase activity or esterase activity as in claim 1.
Horcajada (2016) teaches a method of treating synovitis comprising orally (para 0093) administering to an individual having synovitis a composition comprising a therapeutically effective amount of oleuropein (para 0007, 0009). The composition comprises probiotics including Bifidobacterium and Lactobacillus (para 0090). In addition, Santos teaches Bifidobacterium spp. and Lactobacillus spp. possess β-glucosidase and esterase activity (p.2436 col left – para 2, p.2438 col right – last para).
Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to incorporate Bifidobacterium and Lactobacillus having at least one of glucosidase activity or esterase activity with a reasonable expectation for successfully treating synovitis, since the ‘260 application and Horcajada (2016) both disclose a composition useful for treating synovitis, Horcajada (2016) discloses the composition comprises probiotics include Bifidobacterium and Lactobacillus, and Santos discloses that Bifidobacterium spp. and Lactobacillus spp. possess β-glucosidase and esterase activity.
This is a provisional obviousness-type double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-8, 13 and 18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-4, 7-9, 11-12, 15, 17, and 19 of U.S. Patent No 10,675,290 (referred to as the ‘290 patent) in view of Horcajada et al (US 2016/0263139 A1; 9/15/2016. Cited on IDS), Santos et al (World J Microbiol Biotechnol. 2012;28(6):2435-2440. Cited on IDS) and Horcajada et al (WO 2017/085190 A1; 5/26/2017).
Claims 1-4, 7-9, 11-12, 15, 17, and 19 of the ‘290 patent recite a method for potentiating the effects of oleuropein on bone formation and/or cartilage anabolism, the method comprising administering a composition comprising oleuropein to an individual in need of same, wherein the composition is administered to the individual at least once per day, for a time period of at least 2 months.

The ‘290 patent does not teach the method comprises probiotics have at least one of glucosidase activity or esterase activity as in claim 1.
Horcajada (2016) teaches a method of treating synovitis comprising orally (para 0093) administering to an individual having synovitis a composition comprising a therapeutically effective amount of oleuropein (para 0007, 0009). The composition comprises probiotics including Bifidobacterium and Lactobacillus (para 0090). In addition, Santos teaches Bifidobacterium spp. and Lactobacillus spp. possess β-glucosidase and esterase activity (p.2436 col left – para 2, p.2438 col right – last para).
Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to incorporate Bifidobacterium and Lactobacillus having at least one of glucosidase activity or esterase activity with a reasonable expectation for successfully treating synovitis, since the ‘290 patent discloses a composition comprises oleuropein, Horcajada (2016) discloses a composition comprises oleuropein and probiotics include Bifidobacterium and Lactobacillus is useful for treating synovitis, and Santos discloses that Bifidobacterium spp. and Lactobacillus spp. possess β-glucosidase and esterase activity.

References cited above do not teach the method wherein the individual has sarcopenia (claim 3).
However, the ‘290 patent and Horcajada (2016) do teach a composition comprises oleuropein. Horcajada (2017) teaches a method of treating or preventing sarcopenia comprising administering to an individual a composition comprising oleuropein (Abstract, para 0019-0020).
Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to treat an individual having sarcopenia with oleuropein, since Horcajada (2017) discloses that oleuropein is used to treat sarcopenia. Moreover, before the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated by the cited reference and routine practice to treat an individual having sarcopenia with oleuropein, with a reasonable expectation of success, as evidenced by Horcajada (2017).

Claims 1-8, 13 and 18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 4 and 5 of U.S. Patent No 10,751,357 (referred to as the ‘357 patent) in view of Horcajada et al (US 2016/0263139 A1; 9/15/2016. Cited on IDS), Santos et al (World J Microbiol Biotechnol. 2012;28(6):2435-2440. Cited on IDS) and Horcajada et al (WO 2017/085190 A1; 5/26/2017).
Claims 1, 4 and 5 of the ‘357 patent recite a method of reducing a loss of muscle functionality in an individual, increasing muscle functionality in an individual, and/or improving recovery of muscle functionality after muscle atrophy in an individual, the method consisting of administering a composition comprising an effective amount of oleuropein.

The ‘357 patent does not teach the method comprises probiotics have at least one of glucosidase activity or esterase activity as in claim 1.
Horcajada (2016) teaches a method of treating synovitis comprising orally (para 0093) administering to an individual having synovitis a composition comprising a therapeutically effective amount of oleuropein (para 0007, 0009). The composition comprises probiotics including Bifidobacterium and Lactobacillus (para 0090). In addition, Santos teaches Bifidobacterium spp. and Lactobacillus spp. possess β-glucosidase and esterase activity (p.2436 col left – para 2, p.2438 col right – last para).
Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to incorporate Bifidobacterium and Lactobacillus having at least one of glucosidase activity or esterase activity with a reasonable expectation for successfully treating synovitis, since the ‘357 patent discloses a composition comprises oleuropein, Horcajada (2016) discloses a composition comprises oleuropein and probiotics include Bifidobacterium and Lactobacillus is useful for treating synovitis, and Santos discloses that Bifidobacterium spp. and Lactobacillus spp. possess β-glucosidase and esterase activity.

References cited above do not teach the method wherein the individual has sarcopenia (claim 3).
However, the ‘357 patent and Horcajada (2016) do teach a composition comprises oleuropein. Horcajada (2017) teaches a method of treating or preventing sarcopenia comprising administering to an individual a composition comprising oleuropein (Abstract, para 0019-0020).
Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to treat an individual having sarcopenia with oleuropein, since Horcajada (2017) discloses that oleuropein is used to treat sarcopenia. Moreover, before the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated by the cited reference and routine practice to treat an individual having sarcopenia with oleuropein, with a reasonable expectation of success, as evidenced by Horcajada (2017).

Claims 1-8, 13 and 18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 10-14 and 16 of U.S. Patent No 11,123,407 (referred to as the ‘407 patent) in view of Horcajada et al (US 2016/0263139 A1; 9/15/2016. Cited on IDS) and Santos et al (World J Microbiol Biotechnol. 2012;28(6):2435-2440. Cited on IDS).
Claims 1, 10-14 and 16 of the ‘407 patent recite a method of treating or preventing impaired mobility in an older adult, the method comprising administering to the older adult an effective amount of a composition comprising oleuropein.

The ‘407 patent does not teach the method comprises probiotics having at least one of glucosidase activity or esterase activity as in claim 1.
Horcajada (2016) teaches a method of treating synovitis comprising orally (para 0093) administering to an individual having synovitis a composition comprising a therapeutically effective amount of oleuropein (para 0007, 0009). The composition comprises probiotics including Bifidobacterium and Lactobacillus (para 0090). In addition, Santos teaches Bifidobacterium spp. and Lactobacillus spp. possess β-glucosidase and esterase activity (p.2436 col left – para 2, p.2438 col right – last para).
Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to incorporate Bifidobacterium and Lactobacillus having at least one of glucosidase activity or esterase activity with a reasonable expectation for successfully treating synovitis, since the ‘407 patent discloses a composition comprises oleuropein, Horcajada (2016) discloses a composition comprises oleuropein and probiotics include Bifidobacterium and Lactobacillus is useful for treating synovitis, and Santos discloses that Bifidobacterium spp. and Lactobacillus spp. possess β-glucosidase and esterase activity.

Response to Arguments
Applicant argues that regarding 112(b) rejections, the specification explicitly discloses that oleuropeosides (oleuropein and verbascoside) can be part of an enriched plant extract from Oleaceae.
These arguments are not found persuasive because rejected claim 1 requires a precursor of homovanillyl alcohol and/or homovanillyl alcohol isomer and/or a homovanillyl alcohol and/or homovanillyl alcohol isomer. According to the instant specification, oleuropein is listed as a precursor of homovanillyl alcohol (para 0024, 0037, for example). In other words, rejected claim 1 requires a precursor of homovanillyl alcohol and/or homovanillyl alcohol isomer and/or a homovanillyl alcohol and/or homovanillyl alcohol isomer such as oleuropein. Rejected claim 5 requires an enriched plant extract that provides at least a portion of the homovanillyl alcohol and/or homovanillyl alcohol isomer and/or at least a portion of the precursor of homovanillyl alcohol and/or homovanillyl alcohol isomer. According to the instant specification (see above), the enriched plant extract provides at least a portion of oleuropein. Rejected claim 7 requires the enriched plant extract is enriched in homovanillyl alcohol and/or homovanillyl alcohol isomer and reduced in or substantially free of compounds such as oleuropein. Rejected claims 5 and 7 are indefinite because it is unclear whether rejected claims include compounds such as oleuropein or exclude compounds such as oleuropein? It is noted that oleuropein is the elected species of homovanillyl alcohol precursor.

Applicant argues that cited references fail to disclose or suggest anything related to any homovanillyl alcohol and/or homovanillyl alcohol isomer, let alone using such a homovanillyl alcohol and/or homovanillyl alcohol isomer for any treatment, and that cited references fail to disclose or suggest any enzyme having at least one of glycosidase activity or esterase activity, let alone coadministration of such an enzyme with a precursor of homovanillyl alcohol and/or homovanillyl alcohol isomer. However, these arguments are moot since those rejections are withdrawn in view of applicant’s amendments.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN Y FAN whose telephone number is (571)270-3541.  The examiner can normally be reached on M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Lynn Y Fan/
Primary Examiner, Art Unit 1651